Title: From Alexander Hamilton to John Adlum, 12 October 1799
From: Hamilton, Alexander
To: Adlum, John


          
            Sir:
            Trenton octor 12, 1799
          
          I have written to Captains Irvine and Shoemaker directing the first to put himself in readiness to march, and the last to proceed with his company to Pittsburg taking with him the detachment formerly under Lieut Boote but which is now annexed to his command. I have written to these Gentlemen in the first instance because I supposed, from some letter which I have received from you that you would be absent from Reading at this time
          With great—
          Major Adlum—
        